Citation Nr: 1020171	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for left arm tremors.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to 
November 2002.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, inter alia, denied claims for service 
connection for sleep apnea, left arm tremors, and bilateral 
hearing loss.  The Veteran timely filed a notice of 
disagreement with respect to each of these issues, but he did 
not perfect an appeal for service connection for bilateral 
hearing loss.  Accordingly, that issue is not currently 
before the Board.

The Veteran presented testimony before the undersigned 
Veterans Law Judge in a videoconference hearing in April 
2010.  A transcript of the hearing is associated with the 
Veteran's claim folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
sleep apnea which he contends began in service.  Service 
treatment records indicate that, in September 2000, he 
presented with complaints of snoring for many years which had 
worsened to the point that his wife chose to sleep in another 
room.  He was diagnosed as having heroic snoring and 
underwent tonsillectomy and shortening of the palate in 
October 2000.  The Veteran testified that his symptoms 
improved after the surgery but returned one year later.  He 
has submitted private medical records of a sleep study 
conducted in August 2007, in which he was found to have "a 
significant degree of obstructive respirations during 
sleep."  The report noted that the Veteran exhibited snoring 
which is a symptom of obstructive respirations during sleep.  

The evidence thus reflects that the Veteran had a disorder 
involving snoring in service, and he has a current 
respiratory disorder that is associated with snoring.  His 
testimony establishes that the symptomatology has continued 
since service.  A remand is therefore required to afford him 
a VA examination to determine the nature and likely etiology 
of his claimed sleep apnea.  38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran is also seeking service connection for a tremor 
of his left arm, which he contends began in service shortly 
after he received an electrical shock while moving computer 
equipment.  He did not seek treatment for the injury at that 
time, and consequently there is no record of treatment in 
service; however, the Veteran is competent to describe his 
experiences in service, as well as his current symptoms which 
are capable of lay observation.  See Buchanan v. Nicholson, 
451 F.3d 1331 ( Fed. Cir. 2006); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In addition, he has submitted an email 
from fellow airman who was present at the time of the injury 
and corroborates the Veteran's account of the event.  A 
remand is required to afford the Veteran an examination of 
his claimed left arm disability.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is remanded for the following actions:

1.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
likely etiology of his claimed sleep 
apnea.  All diagnostic tests and studies 
indicated by the examiner should be 
performed.  The claims file must be made 
available to the examiner for review prior 
to the examination.  Based on the 
examination and review of the record, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent probability) that any 
diagnosed disorder is causally or 
etiologically related to the Veteran's 
service, to include the snoring disorder 
for which he was treated.  

A complete rationale is requested for any 
opinion provided.  

2.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
likely etiology of his claimed left arm 
tremor.  All diagnostic tests and studies 
indicated by the examiner should be 
performed.  The claims file must be made 
available to the examiner for review prior 
to the examination.  Based on the 
examination and review of the record, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent probability) that any 
diagnosed disorder is causally or 
etiologically related to the Veteran's 
service, to include the shock injury he 
describes.  

A complete rationale is requested for any 
opinion provided.  

3.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



